BY THE COURT.
Epitomized. Opinion
This action was brought in the Cleveland Municipal Court by the Milling Co. against Galletti, engaged at the time in the trucking business. Galletti was sued as owner, but he avers that he was merely a member of a partnership.
The. Court of Appeals in affirming the judgment of the lower court said, that where, as in this case, it is conclusively shown that license to,do business was issued in Galletti’s name, that his name was painted on the delivery truck he used, and, that he signed orders for flour involved in this case, are facts which speak for themselves and are of greater probative force than mere oral negative testimony.